                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 7/8/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   19-cr-166 (VEC)
                                                                :
 JOSE CABAN,                                                    :      ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 7, 2021, the parties informed the Court that Defendant Jose Caban

wishes to plead guilty pursuant to a plea agreement with the Government;

        IT IS HEREBY ORDERED that a change-of-plea hearing is scheduled for July 21, 2021,

at 3:00 p.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY, 10007.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.
       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those accessing the

hearing are reminded that recording or rebroadcasting of the hearing is prohibited by law.



SO ORDERED.

Dated: July 8, 2021
      New York, NY
                                                            ___________________________
                                                              __________________________
                                                                 VALERIE CAPRON
                                                                            CAPRONI  NI
                                                              United States District Judge




                                              2 of 2
